DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US Pub. No. 2018/0130152 A1) in view of Strong et al. (US Pub. No. 2017/0371897 A1).
	As to claim 1, Holbrook teaches a computerized system, comprising:
a database to store (records) (([0067] teaches "property data resources 110 are shown as a singular block in the figure, but it should be understood that a variety of resources, including company-internal collected information (e.g., as collected by Fannie Mae), as well as external resources, whether resources where property data is typically found (e.g., MLS, tax, etc.)" and respective financial characteristics of the parcel of real property ([0070] teaches "As has been described, the application accesses 202 property data. This is preferably tailored at an initial geographical area of interest in which a subject property is located (e.g., county). A regression 204 modeling the relationship between price and explanatory variables is performed on the accessed property data."  Price is recognized as financial characteristics of the properties.
a web server (FIG. 1B teaches a server connected over a network) to:
receive, from a computing device via a network, a selected integrated parcel
record ([0078] teaches "The method 300 may initiate with identification 302 of a subject property. This may be performed using a user interface that allows a user to input property identification information as a starting point to preparing an appraisal."  The identification of a property is the selected integrated parcel record.  Since it is identified using a user interface, the property is received from a computing device.  The computing device is in communication with the server as shown in FIG. 1B.):	
receive, from the computing device via the network, a request for a set of
comparable integrated parcel records, each integrated parcel record in the set being
comparable to the selected integrated parcel record  ([0070] teaches "the application accesses 202 property data."  This is interpreted as including a request.  As set forth in [0066], "the computing devices 106a-c may respectively access a server 108."  Further, the computing device is in communication with the server as shown in FIG. 1B.
[0071] teaches " A subject property within the county is identified 206 as is a pool of recent sales as potential comparable properties."  The request is for a pool of recent sales identified as potential comparable properties, thus the request is for a set of comparable integrated parcel records.  Each comparable parcel record in the set is a comparable property.)
	query the database, based on the selected integrated parcel record, to retrieve the
set of comparable integrated parcel records ([0070] teaches "the application accesses 202 property data."  The accessing teaches querying.  As set forth in [0066], " the computing devices 106a-c may respectively access a server 108… the server 108 providing the comparable property analysis application 110 for access by the client computing devices 106a-c."  and [0067] teaches "property data resources 112 are typically accessed externally for use by the comparable property analysis application," The server is interpreted including an application to query the property data resources 112 as shown in FIG. 1B.  [0071] teaches "A subject property within the county is identified 206 as is a pool of recent sales as potential comparable properties."  This teaches that the pool includes the comparable properties, so it is based on the subject identified property.  The pool of comparable properties teaches the set of comparable integrated parcel records.)
receive, from the database, the set of comparable integrated parcel records ([0068] teaches "The comparable property analysis application accesses and retrieves the property data from these resources in support of the modeling of comparable properties as well as the rendering of map images of subject properties and corresponding property sales."  The retrieval of the property data, which is interpreted be the comparable properties, is interpreted as receiving the set of comparable integrated parcel records from the database.);
generate a comparables web page including:
a graphical map including a respective graphical depiction for each respective integrated parcel record in the set of comparable integrated parcel records ([0078] teaches "the subject property and a corresponding default pool of recent sales as potential comparables may be displayed 304 on a map image with indicators showing the subject property and the locations of the recent sales."  This teaches generation of a map including location for the locations of the recent sales ("each respective integrated parcel record in the set of comparable integrated parcel records."  FIG. 5A shows them map image on the user device.); and
a table including information for each integrated parcel record in the set of
comparable integrated parcel records, the table comprising rows and columns of
data, each column of the table to store data of a particular data field of integrated
parcel records, each row corresponding to a respective integrated parcel record in
the set of comparable integrated parcel records ([0096] teaches "FIG. 5A is a display diagram 500a illustrating an example of a map image 510a and corresponding property grid data 520a for a list of property sales. The display diagram 500a also includes a region 530a depicting a currently selected subject property."   This teaches a grid 520a for a list of property sales, these sales are interpreted as a set of comparable integrated parcel records.  The table, as shown in FIG. 5A, has rows and columns of data, each column corresponds to address, age, lot etc. (a particular data field of the integrated parcel record), and each row corresponds to the property itself, such as an individual address in St. Augustine FL.) 

[0097] The property grid data 520a contains a listing of details about the subject property and the potential comparable properties, as well as various information fields. The fields include the address of the property (“Address”), the square footage (“GLA”), the lot size (“Lot”), the age of the property (“Age”), the number of bathrooms (“Bath”), the date of the prior sale (“Sale Age”), the prior sale amount (“Price”), and other information.
transmit the comparables web page, via the network, to the computing device ([0065] teaches "the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c. For example, the user device 102a-c may be configured with a web browser application, with the application configured to run in the context of the functionality of the browser application."  This teaches that the user device runs the comparable property analysis application as a web browser.  Further, [0066] teaches "the computing devices 106a-c may respectively access a server 108, such as through conventional web browsing, with the server 108 providing the comparable property analysis application 110 for access by the client computing devices 106a-c."  This teaches that the server would provide the information of the application to the client device.  FIG. 1B shows a configuration between the server and the client device over a connected network.)
	Holbrook does not expressly teach that the records are integrated parcel records, each integrated parcel record including respective geographical information system (GIS) data of a respective parcel of real property. 
	However, Strong teaches that the records are integrated parcel records, each integrated parcel record including respective geographical information system (GIS) data of a respective parcel of real property ([0039] teaches "Geographical information system (GIS) data is accessed, including land-parcel data representing land-parcel coordinates that define land parcels."  This teaches that the land parcel data is included in the GIS data, and therefore makes up GIS data of a parcel of real property.) and
Holbrook and Strong are combinable because they are directed to real estate analysis (Holbrook [0022], Strong [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Holbrook to include the above citations as taught by Strong, with a reasonable expectation of success.
The motivation would be to allow user of Holbrook to determine most likely common features (Strong [0040]).

As to claim 2, Holbrook teaches wherein the table comprises rows and columns of data (FIG. 5A teaches that the table includes rows and columns);  wherein one of the rows and columns includes a particular integrated parcel record data field listing at least one parameter that caused the integrated parcel record to be included in the set of comparable integrated parcel records (FIG. 5A teaches that the table includes an address that is interpreted as causing the integrated parcel recorded to be includes in the set of comparables.  [0072] teaches "the closest properties (in physical distance) to the subject property define an initial pool of property sales that are potential comparables."  Thus, the address which defines the proximity, is the reason for the property being included. ); and wherein a second of the rows and columns includes a particular integrated parcel record data field listing indicating the values for each integrated parcel record in the set of comparable integrated parcel records, whereby the second one of the rows and columns permits a side-by- side comparison of the values of each integrated parcel record in the set of comparable integrated parcel records (As shown in FIG. 5A, the age of the properties is listed.  The age is a value for each integrated parcel record in the set of comparable integrated parcel records.  The age is a column and each row includes a value for the age.  The age value permits a side by side comparison because the rows of respective properties are adjacent.)

As to claim 3, Holbrook teaches wherein a respective integrated parcel record is comparable to the selected integrated parcel record upon the respective parcel of real property represented by the respective integrated parcel record being within at least one of:
a selected distance from the parcel of property represented by the selected integrated parcel record; a selected range of gross building area (GBA);  and a selected range of estimated market value (EMV) ([0100] teaches "FIGS. 6A-C illustrate examples of the property characteristics filtering interface 600a-c."  As shown in FIG. 6A, the comparable properties can be filtered, to create a set of comparables, where a Lot area can be set.  The lot area is recognized as gross building area (GBA).

As to claim 4, Holbrook teaches wherein the selected distance from the parcel of property represented by the selected integrated parcel record is a default distance of 5 miles ([0100] teaches "FIGS. 6A-C illustrate examples of the property characteristics filtering interface 600a-c."  As shown in FIG. 6A, the comparable properties can be filtered, to create a set of comparables that includes a distance of 5 miles.  This is recognized as a default distance.

As to claim 5, Holbrook teaches wherein the selected range of GBA is a default range of 80% to 120% of the GBA of the parcel of real property represented by the respective integrated parcel record (As shown in FIG. 5A, the identified property 530a can be filtered using button 532a.   As shown in FIG. 6A, the lot range to high and low values with respect to the subject value of 9,988.  Thus, a default range can be between 80% and 120% of the subject value of 9,988.  The lot value is interpreted as Gross Building Area (GBA).).

As to claim 7, Holbrook teaches wherein a respective integrated parcel record is comparable to the selected integrated parcel record upon the respective parcel of real property represented by the respective integrated parcel record being at least one of:
located within a selected city;  located within a selected county; located within a selected ZIP code; located within a selected state; having a selected use type; having a selected property type; having a selected zoning type; built within a selected date range; having a building square footage within a selected square footage range; having a land area within a selected area range; and having an assessed value per square foot (A V/SQFT) within a selected range of AV/SQFT (As set forth in FIG. 6A, the age of the comparable properties is selectable.  This is interpreted as being built within a selected date range.  Further, the range of gross living area (GLA) is selectable, which is the building square footage within a selected square footage range.)

As to claim 8, Holbrook teaches generate a web page including:
a geographical map of a geographical area (FIG. 5B shows a geographical map at element 510a), the geographical map including selectable graphical representations of a plurality of parcels of real property within the geographical area ([0081] teaches "The user may also prompt a particular comparable property to be highlighted, such as by cursor rollover or selection of an entry for the comparable property in a listing. When the application receives an indication that a property has been selected, it is highlighted in the map. Conversely, the user may also select the indicator for a property on the map image, which causes display of the details corresponding to the selected property."  This teaches that the indicators of the properties on the map are selectable.  The land area encompassed by the map is the geographical area.  The indicators are the selectable graphical representations of the parcels.); and 
a selectable table including selectable information for each parcel of real property within the plurality of parcels of real property represented in the geographical map ([0081] teaches "The user may also prompt a particular comparable property to be highlighted, such as by cursor rollover or selection of an entry for the comparable property in a listing. When the application receives an indication that a property has been selected, it is highlighted in the map."  [0096] teaches "FIG. 5A is a display diagram 500a illustrating an example of a map image 510a and corresponding property grid data 520a for a list of property sales. The display diagram 500a also includes a region 530a depicting a currently selected subject property."  The grid data 520a is the selectable table with information for each parcel represented in the map.);
transmit, via the network, the generated web page to the computing device; and
receive, from the computing device via the network, a selection of a second plurality of parcels of real property, the selection input received by at least one of: the geographical map and the selectable table; wherein the web server is to treat the set of integrated parcel records for the second plurality of parcels of real property as the selected integrated parcel record ([0081] teaches "The user may also prompt a particular comparable property to be highlighted, such as by cursor rollover or selection of an entry for the comparable property in a listing. When the application receives an indication that a property has been selected, it is highlighted in the map."  [0096] teaches "FIG. 5A is a display diagram 500a illustrating an example of a map image 510a and corresponding property grid data 520a for a list of property sales. The display diagram 500a also includes a region 530a depicting a currently selected subject property."  This teaches that the user may make a selection.  The webpage of FIG. 5A is interpreted as being transmitted to the user device.  FIG. 5a is interpreted as being a webpage.

As to claim 9, Holbrook teaches wherein the graphical depiction for the selected integrated parcel record within the graphical map of the comparables web page is a union of the outermost boundaries of the graphical depictions of each of the parcels of real property within the second plurality of parcels of real property ([0016] states "FIG. 5A is a display diagram illustrating an example of a subject property, a map image and corresponding property grid data for a list of property sales as potential comparable properties." As shown in FIG. 5A, the graphical map representing the comparables is a combined composite image ("union") of outer properties representing the outermost boundaries of each of the parcels within all the comparables presented on the map ("second plurality of parcels of real property." [0065] teaches "the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c. For example, the user device 102a-c may be configured with a web browser application, with the application configured to run in the context of the functionality of the browser application."  This teaches that the user device runs the comparable property analysis application as a web browser and therefore the FIG. 5A is interpreted to be a web page).

As to claim 10, Holbrook teaches wherein the information for the selected integrated parcel record within the table of the comparables web page is a combination of the information of each of the parcels of real property within the second plurality of parcels of real property (As shown in FIG. 5A, the table of the comparables shown at the bottom half of the figure is a combination of multiple parcels of real property, because each row represents a different property ("second plurality of parcels of real property")  [0065] teaches "the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c. For example, the user device 102a-c may be configured with a web browser application, with the application configured to run in the context of the functionality of the browser application."  This teaches that the user device runs the comparable property analysis application as a web browser and therefore the FIG. 5A is interpreted to be a web page.

As to claim 11, Holbrook teaches a computerized method, comprising:
storing (records) in a database (([0067] teaches "property data resources 110 are shown as a singular block in the figure, but it should be understood that a variety of resources, including company-internal collected information (e.g., as collected by Fannie Mae), as well as external resources, whether resources where property data is typically found (e.g., MLS, tax, etc.)" and respective financial characteristics of the parcel of real property ([0070] teaches "As has been described, the application accesses 202 property data. This is preferably tailored at an initial geographical area of interest in which a subject property is located (e.g., county). A regression 204 modeling the relationship between price and explanatory variables is performed on the accessed property data."  Price is recognized as financial characteristics of the properties.
receiving, by a web server and from a computing device via a network, a selected integrated parcel record ([0078] teaches "The method 300 may initiate with identification 302 of a subject property. This may be performed using a user interface that allows a user to input property identification information as a starting point to preparing an appraisal."  The identification of a property is the selected integrated parcel record.  Since it is identified using a user interface, the property is received from a computing device.  The computing device is in communication with the server as shown in FIG. 1B.):	
receiving, by the web server and from a computing device via a network, from the computing device via the network, a request for a set of comparable integrated parcel records, each integrated parcel record in the set being comparable to the selected integrated parcel record  ([0070] teaches "the application accesses 202 property data."  This is interpreted as including a request.  As set forth in [0066], "the computing devices 106a-c may respectively access a server 108."  Further, the computing device is in communication with the server as shown in FIG. 1B.
[0071] teaches " A subject property within the county is identified 206 as is a pool of recent sales as potential comparable properties."  The request is for a pool of recent sales identified as potential comparable properties, thus the request is for a set of comparable integrated parcel records.  Each comparable parcel record in the set is a comparable property.)
	querying the database by the web server to retrieve the set of comparable integrated parcel records, the querying based on the selected integrated parcel record ([0070] teaches "the application accesses 202 property data."  The accessing teaches querying.  As set forth in [0066], " the computing devices 106a-c may respectively access a server 108… the server 108 providing the comparable property analysis application 110 for access by the client computing devices 106a-c."  and [0067] teaches "property data resources 112 are typically accessed externally for use by the comparable property analysis application," The server is interpreted including an application to query the property data resources 112 as shown in FIG. 1B.  [0071] teaches "A subject property within the county is identified 206 as is a pool of recent sales as potential comparable properties."  This teaches that the pool includes the comparable properties, so it is based on the subject identified property.  The pool of comparable properties teaches the set of comparable integrated parcel records.)
receiving, by the web server and from the database, the set of comparable integrated parcel records ([0068] teaches "The comparable property analysis application accesses and retrieves the property data from these resources in support of the modeling of comparable properties as well as the rendering of map images of subject properties and corresponding property sales."  The retrieval of the property data, which is interpreted be the comparable properties, is interpreted as receiving the set of comparable integrated parcel records from the database.);
generating, by the web server, a comparables web page including:
a graphical map including a respective graphical depiction for each respective integrated parcel record in the set of comparable integrated parcel records ([0078] teaches "the subject property and a corresponding default pool of recent sales as potential comparables may be displayed 304 on a map image with indicators showing the subject property and the locations of the recent sales."  This teaches generation of a map including location for the locations of the recent sales ("each respective integrated parcel record in the set of comparable integrated parcel records."  FIG. 5A shows them map image on the user device.); and
a table including information for each integrated parcel record in the set of
comparable integrated parcel records, the table comprising rows and columns of
data, each column of the table to store data of a particular data field of integrated
parcel records, each row corresponding to a respective integrated parcel record in
the set of comparable integrated parcel records ([0096] teaches "FIG. 5A is a display diagram 500a illustrating an example of a map image 510a and corresponding property grid data 520a for a list of property sales. The display diagram 500a also includes a region 530a depicting a currently selected subject property."   This teaches a grid 520a for a list of property sales, these sales are interpreted as a set of comparable integrated parcel records.  The table, as shown in FIG. 5A, has rows and columns of data, each column corresponds to address, age, lot etc. (a particular data field of the integrated parcel record), and each row corresponds to the property itself, such as an individual address in St. Augustine FL.) 
[0097] The property grid data 520a contains a listing of details about the subject property and the potential comparable properties, as well as various information fields. The fields include the address of the property (“Address”), the square footage (“GLA”), the lot size (“Lot”), the age of the property (“Age”), the number of bathrooms (“Bath”), the date of the prior sale (“Sale Age”), the prior sale amount (“Price”), and other information.
transmit the comparables web page, via the network, to the computing device ([0065] teaches "the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c. For example, the user device 102a-c may be configured with a web browser application, with the application configured to run in the context of the functionality of the browser application."  This teaches that the user device runs the comparable property analysis application as a web browser.  Further, [0066] teaches "the computing devices 106a-c may respectively access a server 108, such as through conventional web browsing, with the server 108 providing the comparable property analysis application 110 for access by the client computing devices 106a-c."  This teaches that the server would provide the information of the application to the client device.  FIG. 1B shows a configuration between the server and the client device over a connected network.)
	Holbrook does not expressly teach that the records are integrated parcel records, each integrated parcel record including respective geographical information system (GIS) data of a respective parcel of real property. 
	However, Strong teaches that the records are integrated parcel records, each integrated parcel record including respective geographical information system (GIS) data of a respective parcel of real property ([0039] teaches "Geographical information system (GIS) data is accessed, including land-parcel data representing land-parcel coordinates that define land parcels."  This teaches that the land parcel data is included in the GIS data, and therefore makes up GIS data of a parcel of real property.) and
Holbrook and Strong are combinable because they are directed to real estate analysis (Holbrook [0022], Strong [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Holbrook to include the above citations as taught by Strong, with a reasonable expectation of success.
The motivation would be to allow user of Holbrook to determine most likely common features (Strong [0040]).

As to claim 12, Holbrook teaches wherein the table comprises rows and columns of data (FIG. 5A teaches that the table includes rows and columns);  wherein one of the rows and columns includes a particular integrated parcel record data field listing at least one parameter that caused the integrated parcel record to be included in the set of comparable integrated parcel records (FIG. 5A teaches that the table includes an address that is interpreted as causing the integrated parcel recorded to be includes in the set of comparables.  [0072] teaches "the closest properties (in physical distance) to the subject property define an initial pool of property sales that are potential comparables."  Thus, the address which defines the proximity, is the reason for the property being included. ); and wherein a second of the rows and columns includes a particular integrated parcel record data field listing indicating the values for each integrated parcel record in the set of comparable integrated parcel records, whereby the second one of the rows and columns permits a side-by- side comparison of the values of each integrated parcel record in the set of comparable integrated parcel records (As shown in FIG. 5A, the age of the properties is listed.  The age is a value for each integrated parcel record in the set of comparable integrated parcel records.  The age is a column and each row includes a value for the age.  The age value permits a side by side comparison because the rows of respective properties are adjacent.)

As to claim 13, Holbrook teaches wherein a respective integrated parcel record is comparable to the selected integrated parcel record upon the respective parcel of real property represented by the respective integrated parcel record being within at least one of:
a selected distance from the parcel of property represented by the selected integrated parcel record; a selected range of gross building area (GBA);  and a selected range of estimated market value (EMV) ([0100] teaches "FIGS. 6A-C illustrate examples of the property characteristics filtering interface 600a-c."  As shown in FIG. 6A, the comparable properties can be filtered, to create a set of comparables, where a Lot area can be set.  The lot area is recognized as gross building area (GBA).

As to claim 14, Holbrook teaches wherein the selected distance from the parcel of property represented by the selected integrated parcel record is a default distance of 5 miles ([0100] teaches "FIGS. 6A-C illustrate examples of the property characteristics filtering interface 600a-c."  As shown in FIG. 6A, the comparable properties can be filtered, to create a set of comparables that includes a distance of 5 miles.  This is recognized as a default distance.

As to claim 15, Holbrook teaches wherein the selected range of GBA is a default range of 80% to 120% of the GBA of the parcel of real property represented by the respective integrated parcel record (As shown in FIG. 5A, the identified property 530a can be filtered using button 532a.   As shown in FIG. 6A, the lot range to high and low values with respect to the subject value of 9,988.  Thus, a default range can be between 80% and 120% of the subject value of 9,988.  The lot value is interpreted as Gross Building Area (GBA).).

As to claim 17, Holbrook teaches wherein a respective integrated parcel record is comparable to the selected integrated parcel record upon the respective parcel of real property represented by the respective integrated parcel record being at least one of:
located within a selected city;  located within a selected county; located within a selected ZIP code; located within a selected state; having a selected use type; having a selected property type; having a selected zoning type; built within a selected date range; having a building square footage within a selected square footage range; having a land area within a selected area range; and having an assessed value per square foot (A V/SQFT) within a selected range of AV/SQFT (As set forth in FIG. 6A, the age of the comparable properties is selectable.  This is interpreted as being built within a selected date range.  Further, the range of gross living area (GLA) is selectable, which is the building square footage within a selected square footage range.)

As to claim 18, Holbrook teaches generate a web page including:
a geographical map of a geographical area (FIG. 5B shows a geographical map at element 510a), the geographical map including selectable graphical representations of a plurality of parcels of real property within the geographical area ([0081] teaches "The user may also prompt a particular comparable property to be highlighted, such as by cursor rollover or selection of an entry for the comparable property in a listing. When the application receives an indication that a property has been selected, it is highlighted in the map. Conversely, the user may also select the indicator for a property on the map image, which causes display of the details corresponding to the selected property."  This teaches that the indicators of the properties on the map are selectable.  The land area encompassed by the map is the geographical area.  The indicators are the selectable graphical representations of the parcels.); and 
a selectable table including selectable information for each parcel of real property within the plurality of parcels of real property represented in the geographical map ([0081] teaches "The user may also prompt a particular comparable property to be highlighted, such as by cursor rollover or selection of an entry for the comparable property in a listing. When the application receives an indication that a property has been selected, it is highlighted in the map."  [0096] teaches "FIG. 5A is a display diagram 500a illustrating an example of a map image 510a and corresponding property grid data 520a for a list of property sales. The display diagram 500a also includes a region 530a depicting a currently selected subject property."  The grid data 520a is the selectable table with information for each parcel represented in the map.);
transmit, via the network, the generated web page to the computing device; and
receive, from the computing device via the network, a selection of a second plurality of parcels of real property, the selection input received by at least one of: the geographical map and the selectable table; wherein the web server is to treat the set of integrated parcel records for the second plurality of parcels of real property as the selected integrated parcel record ([0081] teaches "The user may also prompt a particular comparable property to be highlighted, such as by cursor rollover or selection of an entry for the comparable property in a listing. When the application receives an indication that a property has been selected, it is highlighted in the map."  [0096] teaches "FIG. 5A is a display diagram 500a illustrating an example of a map image 510a and corresponding property grid data 520a for a list of property sales. The display diagram 500a also includes a region 530a depicting a currently selected subject property."  This teaches that the user may make a selection.  The webpage of FIG. 5A is interpreted as being transmitted to the user device.  FIG. 5a is interpreted as being a webpage.

As to claim 19, Holbrook teaches wherein the graphical depiction for the selected integrated parcel record within the graphical map of the comparables web page is a union of the outermost boundaries of the graphical depictions of each of the parcels of real property within the second plurality of parcels of real property ([0016] states "FIG. 5A is a display diagram illustrating an example of a subject property, a map image and corresponding property grid data for a list of property sales as potential comparable properties." As shown in FIG. 5A, the graphical map representing the comparables is a combined composite image ("union") of outer properties representing the outermost boundaries of each of the parcels within all the comparables presented on the map ("second plurality of parcels of real property." [0065] teaches "the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c. For example, the user device 102a-c may be configured with a web browser application, with the application configured to run in the context of the functionality of the browser application."  This teaches that the user device runs the comparable property analysis application as a web browser and therefore the FIG. 5A is interpreted to be a web page).

As to claim 20, wherein the information for the selected integrated parcel record within the table of the comparables web page is a combination of the information of each of the parcels of real property within the second plurality of parcels of real property (As shown in FIG. 5A, the table of the comparables shown at the bottom half of the figure is a combination of multiple parcels of real property, because each row represents a different property ("second plurality of parcels of real property")  [0065] teaches "the comparable property analysis application 104a-c is an application that is installed on the user device 102a-c. For example, the user device 102a-c may be configured with a web browser application, with the application configured to run in the context of the functionality of the browser application."  This teaches that the user device runs the comparable property analysis application as a web browser and therefore the FIG. 5A is interpreted to be a web page.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (US Pub. No. 2018/0130152 A1) in view of Strong et al. (US Pub. No. 2017/0371897 A1), and further in view of Hunt et al. (US Pub. No. 2015/0235331 A1).
As to claim 6, Holbrook, as modified, does not expressly teach wherein the selected range of EMV is a default range of 80% to 120% of the EMV of the parcel of real property represented by the respective integrated parcel record.
However, Hunt teaches wherein the selected range of EMV is a default range of 80% to 120% of the EMV of the parcel of real property represented by the respective integrated parcel record ([0046] teaches "The property criteria area 508 of search screen 500 includes CDOM (cumulative days on the market) fields 526 (min. and max.), list price fields 528 (min. and max.),"  This teaches setting the range of list price to a value that would be 80% and 120% of EMV.  Further, [0050] teaches "When a user activates a particular subject property (such as the property highlighted in results grid 702 of FIG. 7), analysis system 102 populates comp listing 704 and map display 706 with information about comparable properties for the selected subject property."   This teaches the selection of a subject property, which serves as a basis for populating the comp listings.) 
Holbrook, as modified, and Hunt are combinable because they are directed to real estate analysis (Holbrook [0022], Hunt [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Holbrook to include the above citations as taught by Hunt, with a reasonable expectation of success.
The motivation would be to allow user of Holbrook to limit search criteria (Hunt [0045]).

As to claim 16, Holbrook, as modified, does not expressly teach wherein the selected range of EMV is a default range of 80% to 120% of the EMV of the parcel of real property represented by the respective integrated parcel record.
However, Hunt teaches wherein the selected range of EMV is a default range of 80% to 120% of the EMV of the parcel of real property represented by the respective integrated parcel record ([0046] teaches "The property criteria area 508 of search screen 500 includes CDOM (cumulative days on the market) fields 526 (min. and max.), list price fields 528 (min. and max.),"  This teaches setting the range of list price to a value that would be 80% and 120% of EMV.  Further, [0050] teaches "When a user activates a particular subject property (such as the property highlighted in results grid 702 of FIG. 7), analysis system 102 populates comp listing 704 and map display 706 with information about comparable properties for the selected subject property."   This teaches the selection of a subject property, which serves as a basis for populating the comp listings.) 
Holbrook, as modified, and Hunt are combinable because they are directed to real estate analysis (Holbrook [0022], Hunt [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Holbrook to include the above citations as taught by Hunt, with a reasonable expectation of success.
The motivation would be to allow user of Holbrook to limit search criteria (Hunt [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169